Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Rejections

1.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.     Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
A.     The instant claim 20 recites “obtainable”, which indicates that dispersions of fluoropolymer particles obtained by methods other than those of the claims are encompassed by the instant claims.  A polymer dispersion is not accurately and precisely defined by the technology currently in use.  It’s exact and precise identity is therefore unknown.  It is unclear what dispersions of fluoropolymer particles made by other methods are intended to be encompassed by the instant claim 20 and determining what other dispersions of fluoropolymer particles are encompassed by the instant claim 20 would require undue experimentation.  The caselaw cited below is analogous to the instant situation.

  “Obtained” would not have this issue.

The following are supporting decisions for rejecting "obtainable" and similar terms as indefinite.
     1.     Atlantic Thermoplastics Co. Inc. v Faytex Corp. 23 USPQ 2nd 1481 (1486).
            In footnote 6, on page 1486, referring to Cochrane v Badische Aniline and Soda Fabrik (BASF), 11 US 293, the court stated "...because artificial alizarine can take different forms, BASF's claim would be indefinite unless limited to the described process".
            The claim referred to is
            "Artificial alizarine produced form anthracene or its derivatives by either of the methods described herein or any other method producing a like result."
       2.     Ex parte Tanksley 26 USPQ 2nd 1389
              "A claim is indefinite if undue experimentation is involved to determine boundaries of protection".
              This rationale is applicable to polymers obtainable by a stated process because any variation in any parameter within the scope of the claimed process would change the polymer produced.  One who made or used a polymer made by a process other than the process recited in the claim would have to produce polymers using all possible parameters within the scope of the claims (temperature, pressure, diluents, component ratios, feed ratios, etc.) and then extensively analyze each product, to determine if his polymer was obtainable by a process within the claimed process.
       3.     Purdue Research v Watson 1959 CD 124 (Dist Ct) affirmed by CCPA 120 USPQ 521.
              "Preparable by" was held to not particularly point out and distinctly claim the invention.
              "When one has produced a composition of matter where it is not possible to define its characteristics which make it inventive except by reference to the process by which it is produced, one is permitted to so claim the composition produced by the process referred to in the claims.  When the compostion is thus claimed in terms of the process of its preparation, the product cannot be defined in such a manner as to assert a monopoly on the product by whatever means produced.

3.      The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



4.      Claims 1-12, 16, 17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 3009892 Duddington et al.
 
Regarding claims 1-12, 16, 17, 19, and 20:

Duddington discloses a method for polymerizing fluoromonomer to form and aqueous dispersion of fluoropolymer particles in a polymerization reactor comprising an initial period and a subsequent stabilization period.  The initial period comprises preparing an initial dispersion of fluoropolymer particles in the aqueous medium in the polymerization reactor.  See Duddington, column 3, lines 10-25.  This initial period of Duddington is followed by polymerizing fluoropolymer in the polymerization reactor and adding hydrocarbon-containing surfactant to the polymerization reactor.  See Duddington, column 3, lines 25-37, 40-47, noting the hydrocarbon-containing surfactant, 49-57, noting the hydrocarbon-containing surfactant, 60-67, noting the hydrocarbon-containing surfactant, 70-75, and column 4, lines 1-47, noting the hydrocarbon-containing surfactants.  
These processes of Duddington using the hydrocarbon-containing surfactants require no fluorosurfactant.  Duddington thereby anticipates the instant claims 1 and 2.
The addition of the surfactant according to the above discussed examples of Duddington falls within the scope of “metered into the polymerization reactor during the stabilization period” of the instant claim 3.
No telogenic activity is described as occurring in the polymerizations of Duddington’s examples discussed above.  The hydrocarbon-containing surfactants of Duddington’s examples discussed above stabilize the dispersions of Duddington as required by the instant claims.  The rate of adding the hydrocarbon-containing surfactants of Duddington’s examples therefore falls within the scope of the instant claims 4 and 5.
The hydrocarbon-containing surfactants of Duddington’s examples discussed above are anionic which falls within the scope of the instant claims 6, 7, and 8.
The disuccinic acid peroxide of Duddington’s examples discussed above falls within the scope of the initiator of the instant claim 9.
Any remaining disuccinic acid peroxide of Duddington’s examples when the hydrocarbon-containing surfactants thereof are added will necessarily react with the hydrocarbon-containing surfactants of Duddington’s examples according to the description of Duddington, column 1, lines 28-34 as it would have been understood by one of ordinary skill in the art prior to the instantly claimed invention.  The examples of Duddington discussed above therefore necessarily give the surfactant passivation of the instant claims 10-12.
The monomers of Duddington’s examples discussed above fall within the scope of the instant claim 16.
The sites at which the polymerization of Duddington’s examples discussed above occurs are the polymerization sites of the instant claim 17.
The dispersion of fluoropolymer particles of Duddington’s examples falls within the scope of the instant claim 20.

5.      The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


6.      Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. No. 3009892 Duddington et al., as applied to claims 1-9, 16, 17, 19, and 20 in paragraph 4 above, in view of US Pat. No. 3391099 Punderson.

The discussion of paragraph 4 above is repeated here in its entirety.

Duddington does not disclose the polymerization sites of the instant claim 18.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention prior to the instantly claimed invention to use the fluorinated ionomers to give polymerization sites in the polymerizations of Duddington because Duddington exemplifies the use of fluorinated ionomers in their example 1, Punderson discloses creating nucleation polymerization sites by adding fluorinated ionomers at column 3, lines 35-39 and column 4, lines 7-23, and adding the fluorinated ionomers of Punderson to the polymerization system of Duddington would have been expected to give the benefits thereof obtained by Punderson to the polymerizations of Duddington.

7.      Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art does not disclose the inventions of the instant claims 13-15 and does not provide proper motivation to modify the closest prior art into the inventions of the instant claims 13-15.

8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762